         Case 2:18-cr-00135-CJB-KWR Document 58 Filed 12/08/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                        CRIMINAL ACTION


    VERSUS                                                          NO: 18-135

    LIONEL THOMAS
                                                                    SECTION: “J”


                                    ORDER AND REASONS

          Before the Court is a Motion to Vacate, Set Aside, or Correct Sentence under 28

U.S.C. § 2255 (Rec. Doc. 54) filed by Petitioner, Lionel Thomas. The Government

filed an opposition thereto. (Rec. Doc. 57). Having considered the motion and legal

memoranda, the record, and the applicable law, the Court finds that the motion

should be DENIED.

                      FACTS AND PROCEDURAL BACKGROUND 1

          On August 2, 2018, Petitioner pled guilty pursuant to a plea agreement to

violations of 21 U.S.C. § 841(a)(1) & (b)(1)(B), 18 U.S.C. § 922(g)(1), and 18 U.S.C. §

924(c)(1)(A). On April 4, 2019, the Court sentenced Petitioner to 120 months in prison,

which was the mandatory minimum. (Rec. Doc. 52). At the conclusion of his

sentencing, the Court also advised Petitioner that any appeal would “have to be filed

within 14 days of today,” which Petitioner stated he understood. (Rec. Doc. 57-1, at p.

11).




1   Facts taken from the Government’s Opposition. (Rec. Doc. 57).

                                                   1
      Case 2:18-cr-00135-CJB-KWR Document 58 Filed 12/08/20 Page 2 of 7




      On August 4, 2020, Thomas filed the instant motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. Petitioner argues that he received

ineffective assistance of counsel because he asked his attorney to file a notice of

appeal, but his attorney failed to file despite his request. Specifically, Petitioner

alleges that he wanted to appeal his sentencing due to concerns regarding drug

amounts, the First Step Act, mandatory minimum and maximum sentences, his

criminal history category, and Dean v. United States, 137 S. Ct. 1170 (2017).

Petitioner now asks this Court to reinstate his appellate rights or set an evidentiary

hearing regarding his appellate rights.

                                 LEGAL STANDARD

      § 2255 provides that a federal prisoner serving a court-imposed sentence may

move the court that imposed the sentence to vacate, set aside or correct the sentence.

Only a narrow set of claims are cognizable on a § 2255 motion. The statute identifies

four bases on which a motion may be made: (1) the sentence was imposed in violation

of the Constitution or laws of the United States; (2) the court was without jurisdiction

to impose the sentence; (3) the sentence exceeds the statutory maximum sentence; or

(4) the sentence is “otherwise subject to collateral attack.” Id. A claim of error that is

neither constitutional nor jurisdictional is not cognizable in a § 2255 proceeding

unless the error constitutes “a fundamental defect which inherently results in a

complete miscarriage of justice.” United States v. Addonizio, 442 U.S. 178, 185 (1979)

(quoting Hill v. United States, 368 U.S. 424, 428 (1962)).




                                            2
      Case 2:18-cr-00135-CJB-KWR Document 58 Filed 12/08/20 Page 3 of 7




      When a § 2255 motion is filed, the district court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached exhibits, and

the record of prior proceedings that the moving party is not entitled to relief, the judge

must dismiss the motion.” Rules Governing Section 2255 Proceedings, Rule 4(b). If

the motion raises a non-frivolous claim to relief, the court must order the government

to file a response or to take other appropriate action. Id. After reviewing the

government’s answer, any transcripts and records of prior proceedings, and any

supplementary materials submitted by the parties, the court must determine

whether an evidentiary hearing is warranted. Rules Governing Section 2255

Proceedings, Rule 8. An evidentiary hearing must be held unless “the motion and the

files and records of the case conclusively show that the prisoner is entitled to no

relief.” § 2255(b). No evidentiary hearing is required, however, if the prisoner fails to

produce any “independent indicia of the likely merit of [his] allegations.” United

States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting United States v.

Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)).

      Additionally, the Court recognizes that Petitioner’s pro se complaint must be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Hernandez v.

Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (“The filings of a federal habeas petitioner

who is proceeding pro se are entitled to the benefit of liberal construction.”)

                                    DISCUSSION

      All § 2255 petitions must be filed within one year of: (1) the date on which the

judgment of conviction becomes final; (2) the date on which the governmental



                                            3
      Case 2:18-cr-00135-CJB-KWR Document 58 Filed 12/08/20 Page 4 of 7




impediment to filing a motion in violation of the Constitution or laws of the United

States is removed; (3) the date on which the newly-recognized right asserted was

initially recognized by the United States Supreme Court and made retroactively

applicable to cases on collateral review; or (4) the date on which the facts supporting

the claim or claims presented could have been discovered through the exercise of due

diligence. § 2255(f). Convictions become final upon the expiration of the 14-day period

for filing the direct appeal. U.S. v. Plascencia, 537 F.3d 385, 388 (5th Cir. 2008).

      In this case, Petitioner was sentenced on April 4, 2019, so his conviction

became final after the deadline to file a notice of appeal, April 18, 2019, had passed.

Petitioner’s motion to vacate was not filed until August 4, 2020. Accordingly, over one

year had passed between when Petitioner’s conviction became final and when

Petitioner filed the instant § 2255 motion, and thus, Petitioner’s § 2255 motion is time

barred unless he demonstrates that he is entitled to equitable tolling.

      A petitioner is entitled to equitable tolling only if he shows “(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way” and prevented timely filing. Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005). Equitable tolling only applies when the limitation on library access “actually

prevented [the prisoner] from timely filing his habeas petition.” Krause v. Thaler, 637

F.3d 558, 561 (5th Cir. 2011). Petitioner argues that he would have timely submitted

his § 2255 if not for the lockdown at FCI Yazoo City Medium in response to the

COVID-19 pandemic. (Rec. Doc. 54-1, at p. 3). However, Petitioner had access to a




                                           4
      Case 2:18-cr-00135-CJB-KWR Document 58 Filed 12/08/20 Page 5 of 7




law library until less than a month before his one-year period to file his § 2255 motion

expired. (Rec. Doc. 57, at p. 4).

       Before the COVID-19 pandemic, another section of this Court previously held

that temporary lack of access to a law library alone is insufficient to warrant

equitable tolling. See United States v. Preston, No. CR 12-138, 2019 WL 5150949, at

*2 (E.D. La. Apr. 8, 2019) (Vance, J.) (refusing to toll when library access was limited

during the eighth month of the § 2255 one-year period because the prisoner admitted

that he had some access to the library before the one-year period expired); see also

United States v. Johnson, No. 4:16CR69(1), 2018 WL 2939496, at *2 (E.D. Tex. June

11, 2018) (“[G]enerally, neither Defendant’s time in state custody, nor the prison

lockdown, considered independently or in conjunction, constitutes one of those ‘rare

instances where—due to circumstances external to the party’s own conduct—it would

be unconscionable to enforce the limitation period against the party and gross

injustice would result.’”) (quoting United States v. Petty, 530 F.3d 361, 365 (5th Cir.

2008)). During the COVID-19 pandemic, courts have found that prisoners are not

entitled to equitable tolling if there is no evidence that they diligently pursued their

right to file a § 2255 motion prior to the lockdowns. See, e.g., United States v. Barnes,

No. 18-CR-0154-CVE, 2020 WL 4550389, at *2 (N.D. Okla. Aug. 6, 2020) (“Even

assuming that a lockdown due to the COVID-19 pandemic delayed defendant's ability

to file his motion, it does not explain the more than one-year delay. COVID-19

measures have been in effect since March 2020, and defendant could have filed his

motion long before March 2020.”); United States v. Mayfield, No. 4:16-CR-3077, 2020



                                           5
      Case 2:18-cr-00135-CJB-KWR Document 58 Filed 12/08/20 Page 6 of 7




WL 1663582, at *1 (D. Neb. Apr. 3, 2020) (holding that when, “as a result of the

COVID-19 pandemic, his access to the law library has been limited, preventing him

from completing his motion,” equitable tolling would only be appropriate if the motion

“was diligently pursued”). On the other hand, courts have found that prisoners were

entitled to equitable tolling when presented with evidence showing that the prisoners’

diligent pursuit of their right to file a § 2255 motion had been interrupted by the

COVID-19 pandemic. See Fitzgerald v. Shinn, No. CV-19-5219-PHX-MTL, 2020 WL

3414700, at *2 (D. Ariz. June 22, 2020) (“Petitioner asserts that despite prompt

requests for records related to his case and personal background, including court

records, educational, employment, military, vital, court, institutional, and medical

and mental health records, some requests remain unfulfilled. . . . Petitioner’s

assertion that COVID-19 is interfering with his ability to investigate his claims is

supported by declarations from members of his defense team.”).

      Petitioner has failed to provide any explanation for why he could not have filed

his § 2255 motion during the first eleven months of his sentence. Additionally,

Petitioner has presented no evidence that he diligently pursued his right to file the

instant § 2255 motion prior to the COVID-19 pandemic. Although Petitioner alleges

that he “wrote the clerk” in February of 2020 to seek a stay and documents for his

case, there is no record of such a letter in the docket. (Rec. Doc. 54-1, at p. 3).

Therefore, the Court finds that Petitioner did not diligently pursue his right to file

the instant § 2255 motion, and thus, he is not entitled to equitable tolling.




                                           6
      Case 2:18-cr-00135-CJB-KWR Document 58 Filed 12/08/20 Page 7 of 7




      Based on the foregoing, the Court finds that Petitioner fails to satisfy any of

the prongs enumerated by § 2255(f) or that he is entitled to equitable tolling, and his

application for relief is, therefore, untimely.

                                    CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255 (Rec. Doc. 54) is DENIED.

      New Orleans, Louisiana, this 8th day of December, 2020.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE




                                            7
